Citation Nr: 0328908
Decision Date: 10/24/03	Archive Date: 01/21/04

DOCKET NO. 02-04 695               DATE OCT 24, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Huntington, West Virginia

THE ISSUE

Entitlement to a disability rating in excess of 20 percent for
chronic right ankle sprain with degenerative arthritis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Hal Smith

INTRODUCTION

The veteran served on active duty from June 1958 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of an April 2001 rating decision of the Department of
Veteran's Affairs (VA) Regional Office (RO) in Huntington, West
Virginia.

The RO, in pertinent part, denied entitlement to an evaluation in
excess of 20 percent for the chronic right ankle sprain with
degenerative arthritis.

In June 2003 the veteran and his wife provided oral testimony
before the undersigned Veterans Law Judge sitting at the RO, a
transcript of which has been associated with the claims file.

REMAND

This claim must be afforded expeditious treatment by the Veterans
Benefits Administration Appeals Management Center (VBA AMC). The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (CAVC) for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West 2002) (Historical and Statutory Notes). In
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs (or VBA AMC) to provide expeditious handling of all
cases that have been remanded by the Board and the CAVC. See M21-1,
Part IV, paras. 8.44-8.45 and 38.02-38.03.

2 -

The CAVC has held that section 5103(a), as amended by the Veterans
Claims Assistance Act of 2000 and 3.159(b), as recently amended,
require VA to inform a claimant of which evidence VA will provide
and which evidence claimant is to provide, and remanding where VA
failed to do so. See Quartuccio v. Principi, 16 Vet. App. 183
(2002); see also 38 U.S. CA. 5100, 5012, 5103, 5103A, 5107 (West
Supp.); 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a) (2002). The RO
has not issued a VCAA notice letter to the veteran in connection
with his current appeal.

In a decision promulgated on September 22, 2003, Paralyzed Veterans
of America v. Secretary of Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States Court of
Appeals for the Federal Circuit (CAFC) invalidated the 30-day
response period contained in 38 C.F.R. 3.159(b)(1) as inconsistent
with 38 U.S.C. 5103(b)(1). The CAFC made a conclusion similar to
the one reached in Disabled American Veterans v. Secretary of
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing
a related Board regulation, 38 C.F.R. 19.9).

The CAFC found that the 30-day period provided in 3.159(b)(1) to
respond to a VCAA duty to notify is misleading and detrimental to
claimants whose claims are prematurely denied short of the
statutory one-year period provided for response.

Additionally, it is noted that the veteran has provided testimony
and statements contending increased severity in his right ankle
condition. As it has been several years since the most recent
orthopedic examination, it is believed that a contemporaneous
evaluation of the veteran's right ankle disorder would be
beneficial.

To constitute a useful and pertinent rating tool, a rating
examination must be sufficiently contemporaneous to allow the
adjudicator to make an informed decision regarding the veteran's
current level of impairment. Caffrey v. Brown, 6 Vet. App. 377) 379
(1994).

3 -

The Board observes that additional due process requirements may be
applicable as a result of the enactment of the VCAA and its
implementing regulations. See 38 U.S.C.A. 5100, 5102, 5103, 5103A,
and 5107 (West 2002) and 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (38
C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is REMANDED
for the following:

1. The veteran has the right to submit additional evidence and
argument on the matters the Board has remanded to the VBA AMC.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The VBA AMC must review the claims file and ensure that all VCAA
notice obligations have been satisfied in accordance with the
recent decision in Paralyzed Veterans of America v. Secretary of
Veterans Affairs, as well as 38 U.S.C.A. 5102, 5103, and 5103A
(West 2002), and any other applicable legal precedent. Such notice
should specifically apprise him of the evidence and information
necessary to substantiate his claim and inform him whether he or VA
bears the burden of producing or obtaining that evidence or
information, and of the appropriate time limitation within which to
submit any evidence or information. 38 U.S.C.A. 5103(a) and (b)
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002). A
record of his notification must be incorporated into the claims
file.

3. The VBA AMC should contact the veteran and request that he
identify all healthcare providers, VA and non-VA, inpatient and
outpatient, who have treated him for his right ankle disability.

- 4 -

He should be requested to complete and return the appropriate
release forms so that VA can obtain any identified evidence. All
identified private treatment records should be requested directly
from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain all
outstanding VA treatment reports.

All information which is not duplicative of evidence already
received should be associated with the claims file.

4. If the VBA AMC is unable to obtain any of the relevant records
sought, it shall notify the veteran that it has been unable to
obtain such records by identifying the specific records not
obtained, explaining the efforts used to obtain those records, and
describing any further action to be taken with respect to the
claim. VCAA, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98
(2000) (to be codified at 38 U.S.C. 5103A(b)(2)).

5. The VBA AMC should then schedule the veteran for a VA special
orthopedic examination by an orthopedic surgeon or other
appropriate medical specialist to determine the level of impairment
caused by his chronic right ankle sprain with degenerative
arthritis.

The claimsfile, copies of 38 CF.R. 4.40, 4.45, 4.59 (2003),
Diagnostic Codes (DCs) 5270, 5271, and a separate copy of this
remand must be made available to and review by the examiner prior
and pursuant to conduction and completion of the examination.

- 5 -


The examiner must annotate the examination report that the
claimsfile was in fact made available for review in conjunction
with the examination. Any further indicated special studies must be
conducted The examiner should record pertinent medical complaints,
symptoms, and clinical findings, including specifically active and
passive range of motion of the right ankle. He/she should also
comment on the functional limitations, if any, caused by the
appellant's service-connected right ankle disability in light of
the provisions of 38 C.F.R. 4.40, 4.45, 4.59. It is requested that
the examiner provide explicit responses to the following questions:
(a) Does the service-connected right ankle disability involve only
the joint structure, or do it also involve the muscles and nerves?
(b) Does the service-connected right ankle disability cause
weakened movement, excess fatigability, and incoordination, and if
so, can the examiner comment on the severity of these
manifestations on the ability of the appellant to perform average
employment in a civil occupation? If the severity of these
manifestations can not be quantified, the examiner so indicate. (c)
With respect to the subjective complaints of pain, the examiner is
requested to specifically comment on whether pain is visibly
manifested on movement of the joints, the presence and degree of,
or absence of, muscle atrophy attributable to the service-connected
disability, the presence or absence of changes in condition of the
skin indicative of disuse due to the service-connected right ankle
disability, or the presence or absence of any other objective
manifestation that would demonstrate disuse or functional
impairment due to pain attributable to the service-connected right
ankle condition.

- 6 -                                          

(d) The examiner is also requested to comment upon whether or not
there are any other medical or other problems that have an impact
on the functional capacity affected by the service-connected right
ankle disability, and if such overlap exists, the degree to which
the nonservice-connected problem(s) creates functional impairment
that may be dissociated from the impairment caused by the service-
connected disability. If the functional impairment created by the
nonservice- connected problem(s) cannot be dissociated, the
examiner should so indicate.

Any opinions expressed by the examiner as to the extent of severity
of the right ankle disability must be accompanied by a complete
rationale.

6. Thereafter, the VBA AMC should review the claims file to ensure
that all of the foregoing requested development has been completed.
In particular, the VBA AMC should review the requested examination
report and required medical opinions to ensure that they are
responsive to and in complete compliance with the directives of
this remand, and if they are not, the VBA AMC should implement
corrective procedures. The Board errs as a matter of law when it
fails to ensure compliance, and further remand will be mandated.
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the VBA AMC must review the claims file and ensure
that all notification and development action required by the VCAA
of 2000 is completed. See 38 U.S.C.A. 5103(a), 5103A; Quartuccio,
16 Vet. App. at 187.

7 -

The VBA AMC should ensure that the new notification requirements
and development procedures contained in sections 3 and 4 of the Act
are fully complied with and satisfied. 38 U.S.C.A. 5102, 5103,
5103A, and 5107 (West 2002).

7. After undertaking any development deemed essential in addition
to that specified above, the VBA AMC should readjudicate the claim
of entitlement to an evaluation in excess of 20 percent for chronic
right ankle strain with degenerative arthritis. In so doing the VBA
AMC should document its consideration of 38 C.F.R. 4.40, 4.45, 4.59
(2003), and the applicability of 38 C.F.R. 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the
appellant's satisfaction, the VBA AMC should issue a supplemental
statement of the case (SSOC). The SSOC must contain notice of all
relevant action taken on the claim for benefits, to include a
summary of the evidence and applicable law and regulations
pertaining to the issue currently on appeal. A reasonable period of
time for a response should be afforded. Thereafter, the case should
be returned to the Board for further appellate review, if otherwise
in order. By this remand, the Board intimates no opinion as to any
final outcome warranted. No action is required of the appellant
until he is notified by the VBA AMC; however, the veteran is hereby
notified that failure without good cause shown to report for any
scheduled VA examination(s) may adversely affect the outcome of h
is claim for an in creased rating, and may in fact result in its
denial 38 C.F.R. 3.655 (2002); Connolly v. Derwinski, 1 Vet. App.
566 (1991).

RONALD R. BOSCH 
Veterans Law Judge, Board of Veterans' Appeals

- 8 -

Under 38 U.S.C.A. 7252 (West Supp. 2002), only a decision of the
Board of Veterans' Appeals is appealable to the United States Court
of Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 9 -



